NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             In re the Marriage of:

         KARINEH HEROYAN-HAMAYAK, Petitioner/Appellee,

                                        v.

                ARAM I. HAMAYAK, Respondent/Appellant.

                           No. 1 CA-CV 16-0211 FC
                             FILED 2-7-2017


           Appeal from the Superior Court in Maricopa County
                          No. FC2015-090349
                The Honorable Jeffrey A. Rueter, Judge

   AFFIRMED IN PART; VACATED IN PART; AND REMANDED


                                   COUNSEL

Karineh Heroyan-Hamayak, Glendale, CA
Petitioner/Appellee

David Alan Dick and Associates, Chandler
By David A. Dick
Counsel for Respondent/Appellant


                       MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Patricia K. Norris and Judge Paul J. McMurdie joined.
                 HEROYAN-HAMAYAK v. HAMAYAK
                       Decision of the Court

J O N E S, Judge:

¶1            Aram Hamayak (Father) appeals the family court’s order
dissolving his marriage to Karineh Heroyon-Hamayak (Mother). For the
following reasons, we vacate the court’s orders allocating debt and assets
and limiting Father’s award of attorneys’ fees, and remand for
reconsideration of these issues consistent with this decision. The decree is
affirmed in all other respects.

                FACTS1 AND PROCEDURAL HISTORY

¶2            Father and Mother married in 1997 and have one minor child
(Child), born in 2002. Mother petitioned for dissolution of the marriage in
January 2015. Based upon the parties’ financial information, the family
court entered temporary orders in April 2015 awarding Father spousal
maintenance of $1,000 per month and Mother child support of $265 per
month. Mother was also ordered to pay $3,000 toward Father’s attorneys’
fees. Within a week of its entry, the court modified the order to require
supervised parenting time for Father after Mother alleged he sexually
assaulted Child.

¶3           In June 2015, the marital residence was sold. Mother
immediately retracted her request for supervised parenting time claiming
she now believed Father merely exercised “poor judgment” and did not
intend to harm Child. In light of the parties’ agreement, the family court
removed the supervision requirement so Mother could move to California
and Child could live with Father.

¶4            In February 2016, after a one-day bench trial, the family court
entered a decree of dissolution that awarded the parties joint legal decision-
making and granted Mother’s request to permit Child to relocate to
California. The court attributed to Father an income of $2,296.67, ordered
him to pay $238.72 a month in child support, and denied his request for
spousal maintenance after finding he was underemployed by choice. The
decree also divided the community property and debts and awarded Father
the portion of his attorneys’ fees and costs resulting from the allegation he
acted inappropriately toward Child. Father filed a timely notice of appeal,




1      We view the facts in the light most favorable to sustaining the decree.
Gutierrez v. Gutierrez, 193 Ariz. 343, 346, ¶ 5 (App. 1998).



                                      2
                  HEROYAN-HAMAYAK v. HAMAYAK
                        Decision of the Court

and we have jurisdiction pursuant to Arizona Revised Statutes (A.R.S.)
sections 12-120.21(A)(1)2 and -2101(A)(1).

                                DISCUSSION

¶5            On appeal, Father argues the trial court erred by: (1) awarding
Mother primary physical custody of Child and permitting Child to relocate
to California; (2) attributing him income, for purposes of calculating child
support and spousal maintenance, in excess of his reported earnings;
(3) determining he did not qualify for spousal maintenance; (4) failing to
equitably allocate community property and debt; (5) not properly
addressing Mother’s failure to provide appropriate discovery; and
(6) declining to award him additional attorneys’ fees. We address each
argument in turn.

I.     Custody, Parenting Time, and Relocation

       A.     Best Interests

¶6             Father argues the family court’s decision to award Mother
primary physical custody of Child is not supported by the evidence. In a
contested custody case, the court “shall determine legal decision-making
and parenting time . . . in accordance with the best interests of the child”
after making specific findings on the record with regard to the factors listed
in A.R.S. § 25-403(A). Hurd v. Hurd, 223 Ariz. 48, 51, ¶ 11 (App. 2009). We
review a custody determination for an abuse of discretion. See Owen v.
Blackhawk, 206 Ariz. 418, 420, ¶ 7 (App. 2003) (citing In re Marriage of Diezsi,
201 Ariz. 524, 526, ¶ 3 (App. 2002)). But we do not reweigh evidence on
appeal; rather, we defer to the court’s factual findings, both express and
implied, unless they are clearly erroneous, Danielson v. Evans, 201 Ariz. 401,
406, ¶ 13 (App. 2001) (citing Ariz. R. Civ. P. 52(a), and In re Marriage of Yuro,
192 Ariz. 568, 570, ¶ 3 (App. 1998)), and we will affirm the custody order if
there is any reasonable evidence to support it, Borg v. Borg, 3 Ariz. App. 274,
277 (1966) (quoting Fought v. Fought, 94 Ariz. 187, 188 (1963)).

¶7            Father argues substantial evidence does not support the
family court’s findings that: (1) there was no credible evidence that “either
parent was convicted of an act of false reporting of child abuse or neglect,”
A.R.S. § 25-403(A)(11); (2) both parties were “likely to allow the child
frequent, meaningful and continuing contact with the other parent,” A.R.S.
§ 25-403(A)(6); and (3) there was no credible evidence either parent

2     Absent material changes from the relevant date, we cite a statute’s
current version.


                                       3
                  HEROYAN-HAMAYAK v. HAMAYAK
                        Decision of the Court

“intentionally misled the court to cause an unnecessary delay, to increase
the cost of litigation or to persuade the court to give a legal decision-making
or parenting time preference to that parent,” A.R.S. § 25-403(A)(7). Father
bases these arguments on Mother’s unfounded allegation of inappropriate
conduct and her testimony that she did not correct Father’s mistaken belief
that an order of protection prevented him from contacting Child. The court
did find Mother’s allegations of inappropriate contact were
unsubstantiated and “lodged solely to obtain an advantage in the
litigation” and sanctioned her for the conduct. However, Father did not
present any evidence that Mother was convicted of any crime in connection
with those allegations or that Mother’s unsubstantiated allegations in April
2015, retracted in June 2015, caused unnecessary delay or continued to
frustrate frequent, meaningful, and continuing contact with Father by the
time of the February 2016 trial. And, contrary to Father’s contention
otherwise, Mother’s conduct does not create any presumption against joint
custody or decision-making authority. See A.R.S. § 25-403.01(B) (directing
the court to consider a variety of factors in determining what is in a child’s
best interests). Under these circumstances, we cannot say the court’s
findings are clearly erroneous or that the court failed to consider relevant
evidence.3

¶8            Father argues the family court ignored evidence regarding
Child’s “interaction and interrelationship . . . with . . . any other person who
may significantly affect the child’s best interests.” A.R.S. § 25-403(A)(2).
With regard to this factor, the court expressly noted that Child has friends
in Arizona, but found “Father did not provide any information regarding
any relationships between the Child and other persons that may
significantly interact with the Child.” Father argues evidence showed
Child did have relationships with Arizona relatives. However, the
evidence suggests Father’s relatives did not have a close relationship with
Child, supporting the court’s implicit conclusion that these relatives did not
“significantly interact” with Child, warranting further consideration under
A.R.S. § 25-403(A)(2).

¶9           Father next argues the family court erred by failing to
consider the “psychological harm” caused to Child when Mother’s
boyfriend moved into the marital home shortly after Father left. But Father
did not present any evidence Child was harmed by these circumstances.

3      Father also argues substantial evidence does not support a finding
that Child wanted to move to California with Mother. However, the family
court’s order does not contain any finding regarding Child’s preferences,
noting instead that Mother wanted Child to relocate.


                                       4
                  HEROYAN-HAMAYAK v. HAMAYAK
                        Decision of the Court

See Higgins v. Higgins, 194 Ariz. 266, 271, ¶ 21 (App. 1999) (holding the party
claiming a child is harmed by a parent’s adulterous cohabitation bears the
burden of proving it with competent evidence).

¶10            We find no error in the disputed findings and conclusions and
will not second-guess the family court’s determination of the weight to be
afforded each factor. See Ariz. Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332,
334, ¶ 4 (App. 2004) (noting the trier of fact “is in the best position to weigh
the evidence, observe the parties, judge the credibility of witnesses, and
resolve disputed facts”) (citing Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz.
278, 280 (App. 2002)). Substantial evidence supports the award of custody
to Mother and therefore the court did not abuse its discretion. See Pridgeon
v. Superior Court, 134 Ariz. 177, 179 (1982) (holding a trial court abuses its
discretion where there is “a clear absence of evidence to support its
actions”) (citing Smith v. Smith, 117 Ariz. 249, 253 (App. 1977), and Bailey v.
Bailey, 3 Ariz. App. 138, 141 (1966)).

       B.     Relocation

¶11             Father contends the family court erred in granting Mother’s
relocation request because he did not have notice that the issue would be
litigated at trial. This argument is not supported by the record. Father was
aware Mother relocated to California in June 2015 when the matter was
discussed in open court and the parties agreed to modify the temporary
orders to designate Father as Child’s primary physical custodian. Father
was likewise aware Mother sought an order allowing Child to relocate to
California; the “[r]elocation of [Child] to the State of California” was
specifically listed in the parties’ September 2015 joint pretrial statement as
a contested issue to be resolved at trial. Father was clearly aware of
Mother’s desire to relocate Child at least five months prior to trial, and
cannot rightfully claim he was surprised when the issue was actually
litigated.4

¶12            Father also argues the family court abused its discretion in
concluding it was in Child’s best interests to move to California. Father
argues the court’s finding that Mother’s motivation in relocating was in
Child’s best interests is not supported by the evidence because, he contends,


4      Although Father contends Mother did not comply, procedurally,
with Arizona law in advancing her request to relocate Child, the specific
notice provisions of A.R.S. § 25-408 apply, by the statute’s plain terms, only
when “both parents reside in the state.” A.R.S. § 25-408(A); cf. Buencamino
v. Noftsinger, 223 Ariz. 162, 163 (App. 2009).


                                       5
                 HEROYAN-HAMAYAK v. HAMAYAK
                       Decision of the Court

Mother in fact moved to be with her boyfriend. However, the record
reflects Mother lost her job in Arizona in May 2015, and, when the marital
residence sold in June 2015, Mother had nowhere to live and moved in with
relatives in California. She has since procured employment in California
that allows her to work from home so she can spend more time with Child.
Therefore, the court’s finding is supported by substantial evidence.

¶13           Additionally, Father does not dispute the family court’s
findings that Mother had a stronger bond with Child and was more
involved in Child’s education and daily activities than Father, who relied
on Child and Mother to report concerns; nor does Father address the court’s
concerns that he does not have the necessary parenting skills to ensure
Child’s success in school. Moreover, the record reflects the court
considered the factors listed in A.R.S. § 25-408(I) and could have reasonably
concluded relocation was in Child’s best interests. Although Father
presented some conflicting evidence, we defer to the court’s ability to
resolve factual disputes and appropriately weigh each circumstance. We
find no abuse of discretion.

II.   Calculation of the Parties’ Incomes

¶14           Father argues the family court erred in attributing him
income of $2,296.67 per month for purposes of calculating support
obligations because he testified he was unable to work a more physically
demanding job. We review the court’s decision to attribute a party
additional income for an abuse of discretion. See Pullen v. Pullen, 223 Ariz.
293, 295, ¶ 9 (App. 2009) (citing Megremis v. Megremis, 633 S.E.2d 117, 123
(N.C. App. 2006), and Chen v. Warner, 695 N.W.2d 758, 570, ¶ 43 (Wis.
2005)).

¶15           The family court found Father was capable of working full-
time and attributed him income as if he earned the same wage but worked
forty hours per week year-round. Father presented evidence he had been
injured and could not return to his previous work as a retail shift
supervisor, but other evidence, including records from the Social Security
Administration, indicated Father did not qualify for disability benefits and
could “adjust to other work.” Indeed, Father had acquired “other work” as
a bus driver, earning $13.25 per hour, and working thirty-two hours per
week for nine months of the year, and Father testified he had also
considered working as a home inspector but had failed to complete the
training. Father further argued his lack of education precluded more
lucrative employment and presented evidence he was unable to obtain a
GED because he worked odd hours. He did not provide any explanation


                                     6
                    HEROYAN-HAMAYAK v. HAMAYAK
                          Decision of the Court

as to why he did not complete that task during the summer months when
he was not driving a bus and therefore not working odd hours; nor did he
present any evidence that he initiated efforts to further his education or seek
additional training during the ten-month period he was awarded
temporary spousal support, despite knowing Mother disputed his need for
support. Under these circumstances, we find no abuse of discretion.

¶16           Father contends the family court should have attributed a
higher income to Mother because she had been earning more before she
relocated to California. The court implicitly concluded Mother’s reduction
in income was reasonable under the circumstances. See A.R.S. § 25-320 app.
§ 5(E) (Guidelines) (authorizing the court to consider the reasons a parent
is working below full earning capacity before attributing increased income).
This conclusion is supported by the evidence, which indicated Mother was
terminated from her higher-paying job in Arizona, originally secured a
comparable but temporary job in California, but then was able to obtain a
permanent position that, while paying less, allowed her to work from home
and devote more time to Child. Father has not shown any error.

¶17           Father also argues the family court erred by excluding
“mineral and farm rents” from its calculation of Mother’s income. Rents
and royalties are considered income for purposes of calculating support
obligations and should have been included. See Guidelines § 5(A), (C);
Milinovich v. Womack, 236 Ariz. 612, 616, ¶ 15 (App. 2015) (explaining the
Guidelines’ definition of “gross income” is broad and should be interpreted
in accordance with the best interests of the child) (citations omitted).
However, even assuming error, a $75 increase in Mother’s monthly income
decreases Father’s child support obligation by only $3.20. The difference is
de minimis and does not constitute an abuse of discretion.

III.   Spousal Maintenance

¶18           Father argues the family court erred in concluding he did not
qualify for spousal maintenance under A.R.S. § 25-319(A). As relevant here,
a party may be entitled to spousal maintenance if he:

       1. Lacks sufficient property, including property apportioned
       to the spouse, to provide for that spouse’s reasonable needs.

       2. Is unable to be self-sufficient through appropriate
       employment or . . . lacks earning ability in the labor market
       adequate to be self-sufficient.

       . . . [or]


                                      7
                   HEROYAN-HAMAYAK v. HAMAYAK
                         Decision of the Court

       4. Had a marriage of long duration and is of an age that may
       preclude the possibility of gaining employment adequate to
       be self-sufficient.

A.R.S. § 25-319(A). We review rulings on spousal maintenance for an abuse
of discretion. Boyle v. Boyle, 231 Ariz. 63, 65, ¶ 8 (App. 2012) (citing Gutierrez,
193 Ariz. at 348, ¶ 14).

¶19          Here, the family court concluded Father was not entitled to
spousal maintenance because he was capable of obtaining full-time
employment at a wage that would enable him to meet his reasonable needs.
This finding is supported by reasonable evidence, see supra ¶ 15, and
precludes an award of spousal maintenance.5 We find no abuse of
discretion.6

IV.    Property and Debt Allocation

¶20           The family court is required to “divide the community, joint
tenancy and other property held in common equitably, though not
necessarily in kind.” A.R.S. § 25-318(A). However, separate property and
debts must be assigned to the proper spouse. See In re Marriage of Flower,
223 Ariz. 531, 535, ¶ 12 (App. 2010). Father contends the property and debt
allocation in the decree is not supported by substantial evidence. We
review the court’s allocation for an abuse of discretion. Id. at ¶ 14 (citing
Boncoskey v. Boncoskey, 216 Ariz. 448, 451, ¶ 13 (App. 2007)).

¶21           First, Father contends the family court failed to allocate to
Mother $17,000 withdrawn from a community account to pay for her
father’s funeral. See A.R.S. § 25-318(C) (permitting the court to consider
“excessive or abnormal expenditures” in determining an equitable
division). The record reflects, however, that Mother withdrew those funds
in December 2014, before the petition was filed. There was no evidence


5      Father argues the family court’s finding that the parties’ seventeen-
year marriage was not “of long duration” is clearly erroneous. While we
tend to agree with this assessment, it is irrelevant in light of Father’s ability
to “gain[] employment adequate to be self-sufficient.” A.R.S. § 25-
319(A)(4).

6     Because Father is not eligible for an award of spousal maintenance,
we need not and do not address his arguments regarding the amount and
duration of a maintenance award. See Gutierrez, 193 Ariz. at 348, ¶ 15 (citing
Thomas v. Thomas, 142 Ariz. 386, 390 (App. 1984)).


                                        8
                 HEROYAN-HAMAYAK v. HAMAYAK
                       Decision of the Court

Father was unaware of the expense or objected to it as wasteful, and Mother
testified she repaid the money to the community account. Therefore, the
court did not err in rejecting this claim.

¶22           Father also argues the family court erred in ordering the
parties to split an $11,000 personal loan from Discover because, he
contends, it was not a community debt. Because the loan was acquired
before the petition for dissolution was filed, it is presumed to be a
community obligation. See A.R.S. § 25-211(A) (“All property acquired
during marriage is presumed to be community property, except property a
spouse acquires by gift, devise, or descent.”); Flower, 223 Ariz. at 535, ¶ 12
(applying same principal to debt incurred during a marriage) (citation
omitted). In fact, Mother testified the loan represented a consolidation of
their community debt. Father has not shown otherwise, and the court did
not abuse its discretion in determining that the parties were equally
responsible to repay it.

¶23           Father next argues he was entitled to a greater share of the
proceeds from the sale of the marital residence because Mother had
exclusive use of the home and, he contends, was several months behind on
the mortgage at the time it sold. Mother disputed Father’s claim, and Father
did not provide any documentary evidence to support his testimony that
the closing statement contained additional charges for unpaid mortgage
payments. Deferring to the family court’s resolution of conflicting
testimony, we find no abuse of discretion.

¶24           Father also contends the family court abused its discretion in
failing to award him a portion of rental income he claims Mother withheld.
However, Mother testified the two rental properties made no profits after
she paid the mortgage, home equity line of credit, taxes, home warranty,
and homeowners’ association fees. Father disputed the travel expenses
Mother related to the properties, but, even without these costs, the expenses
exceeded the income. On these facts, we find no abuse of discretion in the
court’s determination that Mother had no rental income.

¶25           Father argues the family court erred by ordering him to pay
$3,000 owed on an Amazon credit card and Mother to pay $4,000 owed on
a Southwest credit card, instead of allocating the entirety of those debts to
Mother, because, he contends, the cards were used to pay Mother’s
attorneys’ fees. In March 2015, shortly after petitioning for dissolution,
Mother averred within her Affidavit of Financial Information that the
Amazon credit card balance was $298.95 and the Southwest credit card
balance was $4,038.61. At this point, she had not paid any attorneys’ fees.


                                      9
                  HEROYAN-HAMAYAK v. HAMAYAK
                        Decision of the Court

¶26            Two months later, Mother averred she had paid $21,000 in
attorneys’ fees, using her credit cards. The credit card balances increased
to $9,615.61 and $5,250.64 respectively.7 Father did not have access to either
account, and although Father asked Mother to clarify how much of her
attorneys’ fees were paid with these credit cards, Mother offered only
October 2015 statements for the accounts. Because Mother failed to disclose
the relevant information solely within her control, Father was unable to
establish the amount of the increase attributable to Mother’s attorneys’ fees.
Nor did Mother provide evidence that any of the post-petition charges on
these accounts were for community expenses. Accordingly, the court’s
determination that the Amazon and Southwest credit card debt are
community obligations is not supported by the record and its orders
allocating these debts among the parties is vacated.

¶27           On remand, the family court may, in its discretion, reopen the
evidence to permit the parties to establish what portion, if any, of these
debts constitutes a community obligation prior to making an equitable
division. And although we have affirmed the court’s rulings on the
property and debt issues identified herein, the court has discretion to
reconsider those rulings and reallocate property and debt to achieve an
equitable division.

V.     Discovery Issues

¶28            Father argues the family court erred in its handling of
Mother’s failure to provide adequate discovery. The court has broad
discretion over discovery matters, and we will not disturb its rulings on
those matters absent an abuse of that discretion and resulting prejudice.
Zimmerman v. Shakman, 204 Ariz. 231, 235, ¶ 10 (App. 2003) (quoting Brown
v. U.S. Fid. & Guar. Co., 194 Ariz. 85, 88, ¶ 7 (App. 1998)); see also State v.
Towery, 186 Ariz. 168, 186 (1996) (“Denial of a sanction is generally not an
abuse of discretion if the trial court believes the defendant will not be
prejudiced.”) (citing State v. Fisher, 141 Ariz. 227, 246 (1984)). Prejudice
must appear from the record and will not be presumed. United Cal. Bank
v. Prudential Life Ins. Co. of Ariz., 140 Ariz. 238, 295 (App. 1983) (citing State
v. Whitman, 91 Ariz. 120, 127 (1962), Phx. W. Holding Corp. v. Gleeson, 18 Ariz.
App. 60, 65 (1972), and Kerley Chem. Corp. v. Producers Cotton Oil Co., 2 Ariz.
App. 56, 58 (1965)).



7     Other credit card debt had also increased, but those debts were
assigned to Mother as her separate obligations.



                                       10
                 HEROYAN-HAMAYAK v. HAMAYAK
                       Decision of the Court

¶29            In October 2015, the family court granted Father’s motion to
compel and request to continue the trial and ordered both parties to provide
specific information regarding income and property within their respective
control. Ultimately, Mother did not provide statements for her Amazon
and Southwest credit cards as required by Arizona Rule of Family Law
Procedure 49(F)(2). These failures are addressed in ¶¶ 25-26, supra.
Although Father argues other disclosures were lacking, he has failed to
establish any prejudice from the circumstances. Thus, the court did not
ignore its prior findings regarding Mother’s misconduct and delay, but
rather fashioned its remedy — permitting Mother to testify but allowing
Father to argue the weight to be given that evidence in light of the lack of
disclosure — in proportion to the resulting harm. See State v. Payne, 233
Ariz. 484, 518, ¶ 155 (2013) (“[A]ny [discovery] sanction must be
proportional to the violation and must have ‘a minimal effect on the
evidence and merits.’”) (quoting Towery, 186 Ariz. at 186). We find no abuse
of discretion.8

VI.    Attorneys’ Fees

¶30            Father argues the family court erred in limiting its award of
attorneys’ fees in his favor to those associated with Mother’s unfounded
allegations that Father abused Child, and failing to award fees related to his
motions: (1) seeking to hold Mother in contempt for failing to pay child
support and spousal maintenance; (2) to compel discovery; and (3) to
preclude evidence not timely disclosed. A party’s entitlement to fees
presents a question of law we review de novo. Barrow v. Ariz. Bd. of Regents,
158 Ariz. 71, 80 (App. 1988) (citation omitted). The court’s discretionary
decision to award fees is reviewed for an abuse of discretion. Gutierrez, 193
at 351, ¶ 32 (citing Thomas, 142 Ariz. at 393).

¶31           The family court has discretion to award attorneys’ fees as a
sanction for failure to make support payments. See Ariz. R. Fam. L.P.
92(E)(2). The record reflects Mother had been unemployed for several
months during the time she was not making support payments. The court’s
implicit denial of fees for this contempt was not an abuse of discretion.




8        We find no merit in Father’s arguments that the family court failed
to rule on his motions. The decree specifically “den[ies] any affirmative
relief . . . not expressly granted.”




                                     11
                 HEROYAN-HAMAYAK v. HAMAYAK
                       Decision of the Court

¶32          Father also requested an award of attorneys’ fees as a sanction
for Mother’s failure to provide mandatory disclosure and abide by the
court’s discovery orders. Pursuant to Arizona Rule of Family Law
Procedure 65(A)(4)(a):

      If the motion [for an order compelling disclosure or
      discovery] is granted . . . the court shall, after affording an
      opportunity to be heard, require the party or deponent whose
      conduct necessitated the motion or the party or attorney
      advising such conduct or both of them to pay the moving
      party the reasonable expenses incurred in making the motion,
      including attorneys’ fees, unless the court finds that the
      motion was filed without the movant’s first making a good
      faith effort to obtain the disclosure or discovery without court
      action, or that the opposing party’s nondisclosure, response,
      or objection was substantially justified or that other
      circumstances make an award of expenses unjust.

(Emphasis added).

¶33           The family court did not make any findings which would
exempt Mother from the mandatory fee-shifting set forth in Rule
65(A)(4)(a). Therefore, we vacate the ruling limiting Father’s fee award, and
direct the court on remand to award Father his reasonable attorneys’ fees
and expenses incurred in advancing his successful discovery motions.

                              CONCLUSION

¶34            The orders allocating the Southwest and Amazon credit card
debt and limiting Father’s attorneys’ fees to those associated with Mother’s
false allegations of misconduct are vacated. The case is remanded for
reconsideration of the proper allocation of property and assets and for entry
of an award of attorneys’ fees and expenses in Father’s favor related to his
successful discovery motions. The decree is affirmed in all other respects.

¶35          Neither party requests attorneys’ fees on appeal, and because
we find neither party entirely successful, we decline to award costs
pursuant to A.R.S. § 12-341.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA
                                       12